Citation Nr: 0825302	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  07-26 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1979; he has reported a subsequent unverified period of 
Reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that denied the veteran's claims of 
entitlement to service connection for hypertension and 
coronary artery disease, claimed as a heart disorder.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In May 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The Board notes that additional evidence in the form of a DD 
214 form and VA medical treatment records were received by 
the VA after the RO had certified the veteran's case to the 
Board.  When the Board receives pertinent evidence that was 
not initially considered by the RO, generally the evidence 
must be referred to the RO for review.  See 38 C.F.R. 
§ 20.1304(c) (2007).  An exception is made if this procedural 
right is waived by the veteran in writing or, if a hearing on 
appeal is conducted, the waiver must be formally and clearly 
entered on the record orally at the time of the hearing.  Id.  
In this case, the veteran orally entered a clear waiver of 
such new evidence at the time of his May 2008 Board hearing.  
Thus, the Board is not required to refer the evidence to the 
RO, and may consider the evidence in making a final decision 
on the merits of the case.



FINDINGS OF FACT

1. Neither hypertension nor coronary artery disease was 
incurred in service.

2. Neither hypertension nor coronary artery disease is 
etiologically related to any in-service asbestos exposure.


CONCLUSIONS OF LAW

1. Hypertension was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2007).

2. Coronary artery disease was not incurred or aggravated in 
service, and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  The VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, a March 2006 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, entitlement to secondary service connection, a 
disability rating, and an effective date, as well as the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

The Board notes that where, as here, the claimant's service 
medical records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  These alternative forms of evidence may 
also include statements from service medical personnel; 
"buddy" certificates or affidavits; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians at which or by whom a veteran may have 
been treated, especially soon after service discharge; 
letters written during service; photographs taken during 
service; pharmacy prescription records; and insurance 
examinations.  See M 21-1 MR, III.iii.2.E.27.  In this case, 
VA provided such notice to the veteran in its March 2006 
letter.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service dental records, VA medical treatment records, private 
medical records, the veteran's testimony at his May 2008 
Board hearing, and written statements from the veteran and 
his representative.

Despite diligent efforts, the veteran's service medical 
records could not be obtained.  Efforts were made to obtain 
such records from the National Personnel Records Center, the 
Department of the Air Force Headquarters Air Reserve 
Personnel Center, and the veteran himself, all of which were 
unsuccessful.  VA made a Formal Finding on the Unavailability 
of Service Medical Records in July 2006.  Thus, there is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for hypertension.  He also argues that he is entitled to 
service connection for coronary artery disease, including as 
secondary to hypertension.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Also, where, as here, the 
claimant's service medical records have been destroyed or 
lost, the Board has a heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In addition, for certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for cardiovascular-renal disease is one year.  38 
C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In the instant case, the veteran's form DD 214 Certificate of 
Release or Discharge From Active Duty indicates that the 
veteran's primary specialty title was "Refrigeration & Air 
Conditioning Specialist," and that he served for one year 
and eight months in this specialty.

The veteran's service dental records have been associated 
with the claims folder.  On a Dental Patient Medical History 
form dated in October 1982, the veteran was asked if he had a 
history of "Heart Condition," "Heart Surgery," "Frequent 
Chest Pains," "High Blood Pressure," or "Shortness of 
Breath," and he responded "No" to each question.  The 
veteran also indicated on the form that he was not presently 
under the care of a physician and had not been so during the 
past year, and that he was not presently taking any medicine 
or drugs.

VA and private medical records indicate that the veteran 
currently has hypertension and coronary artery disease.

The earliest available medical records are VA treatment 
records dated in August 2001.  The veteran's blood pressure 
was then noted to be 139/81, and no history of high blood 
pressure or hypertension was noted at the time.  VA treatment 
records also indicate that the veteran's blood pressure was 
noted to be 115/80 in January 2002, 127/90 in February 2002, 
and 141/94 in April 2002.

April 2003 VA medical records indicate that the veteran 
complained of severe chest pain of three days duration, with 
numbness and pain of the left arm.  The veteran's blood 
pressure was noted to be 155/107.  The veteran was diagnosed 
as having had a myocardial infarction.  In May 2003, the 
veteran was noted to have had blood pressure of 126/76, and 
was diagnosed as having coronary artery disease.

VA provided the veteran chest X-rays in December 2007, 
pulmonary function tests (PFTs) in March 2008, and computed 
tomography (CT) and high resolution computed tomography 
(HRCT) in April 2008.  May 2008 VA medical treatment records 
indicate diagnoses of coronary artery disease and congestive 
heart failure, as well as a history of asbestos exposure.  
These records note that the veteran complained of chronic 
shortness of breath and dyspnea on exertion.  They also note 
that, based on the veteran's recent test results, CT HRCT 
suggested against asbestosis as the cause of his symptoms, 
although chest X-rays of the left upper lobe of the lung 
showed stable granuloma and some mild pleural thickening, 
which were consistent with asbestos exposure.  Such records 
furthermore note that PFTs were also consistent with early 
interstitial lung disease and may have reflected asbestosis.  
Moreover, it was noted that it was difficult to assess the 
nature and etiology of the veteran's dyspnea, that while not 
normal, the veteran's PFTs demonstrated adequate lung 
function, and that the veteran's symptoms were likely 
secondary to a cardiac etiology versus deconditioning, given 
his extensive cardiac history.

At his May 2008 Board hearing, the veteran testified that his 
coronary artery disease was related to his exposure to 
asbestos as an air conditioning and refrigeration specialist.  
He also testified that he began taking medication for 
hypertension during his period of active service, and 
continued to take it when he was in the Reserves afterwards.  
He further testified that he was told he had high blood 
pressure in service, for which he was prescribed pills that 
he received on a regular basis, which was approximately 30 to 
90 days, and that was told to stay away from fatty foods.  He 
also testified that he continued to take blood pressure 
medication in the early 1980s, while in the Reserves, and 
that he continued to be prescribed blood pressure medication 
from a doctor through his employer.  The veteran testified 
that he believed that he was continually treated for 
hypertension through the 1980s and 1990s.

After a review of the record, while recognizing its 
heightened duty to consider the benefit of the doubt, the 
Board finds that service connection for both hypertension and 
coronary artery disease is not warranted in the instant case.

First, the record reflects that neither hypertension nor 
coronary artery disease was incurred in service.  October 
1982 service dental records indicate that the veteran denied 
any history of a "Heart Condition," "Frequent Chest 
Pains," "High Blood Pressure," or "Shortness of Breath," 
and indicated that he was not presently under the care of a 
physician and had not been so during the past year, and was 
not presently taking any medicine or drugs.  Furthermore, the 
earliest post-service medical evidence of record is August 
2001 to April 2002 VA treatment records, which indicate 
neither a diagnosis of hypertension nor a history of 
hypertension or cardiac problems.  The earliest treatment of 
record for a coronary or cardiac condition is noted in April 
2003 VA treatment notes, which note that the veteran had a 
myocardial infarction.

The Board acknowledges the testimony given by the veteran at 
his May 2008 hearing, which indicates that he was diagnosed 
with high blood pressure in service, began taking medication 
for hypertension during his period of active service, was 
told to stay away from fatty foods, and continued to take 
mediation in the 1980s and 1990s for hypertension.  However, 
the Board does not find such testimony to be credible, as it 
is clearly contradicted by veteran's own report of medical 
history in his October 1982 service dental records, in which 
the veteran reported that he had no history of high blood 
pressure, that he had not been under the care of a physician 
in the last year, and that he was taking no medication or 
drugs.  The veteran's testimony is also unsubstantiated by 
the post-service medical record, in light of the complete 
lack of medical documentation for any hypertension, coronary, 
or other cardiac problems until more than 20 years after his 
period of active duty.  Thus, even considering the Board's 
heightened duty to consider the benefit of the doubt, the 
combined evidence of the October 1982 service dental records 
and the lack of any medical documentation indicating 
hypertension or coronary problems until many years after the 
veteran's period of service weighs heavily against the 
veteran's claims.

Second, the Board does not find hypertension or coronary 
artery disease to be etiologically related to any in-service 
asbestos exposure.  The Board has considered its heightened 
duty to consider benefit of the doubt with respect to the 
veteran's claimed in-service asbestos exposure, and notes the 
veteran's DD 214 form indicating that the veteran was a 
Refrigeration and Air Conditioning Specialist for one year 
and eight months.  However, the medical evidence of record 
does not establish a relationship between asbestos exposure 
and the veteran's claimed conditions.  In this regard, the 
Board notes the May 2008 VA notes, which acknowledge a 
history of asbestos exposure, but which indicate the 
examiner's opinion that asbestos was not the cause of the 
veteran's symptoms of shortness of breath and dyspnea on 
exertion, but rather that the veteran's symptoms were likely 
secondary to a cardiac etiology versus deconditioning, given 
his extensive cardiac history.  Moreover, there is no 
suggestion whatsoever in the medical record that asbestos 
exposure is causally related to any current cardiac 
disability, including hypertension and coronary artery 
disease.  There is, in short, no competent medical evidence 
of record indicating that the veteran's hypertension or 
coronary artery disease are in any way etiologically related 
to asbestos exposure.

Finally, the Board recognizes the veteran's arguments that 
his coronary artery disease should be service connected as 
secondary to hypertension.  However, as the Board does not 
find hypertension to be service connected, such arguments are 
moot.

Accordingly, service connection is not warranted for either 
hypertension or coronary artery disease.







ORDER

1. Entitlement to service connection for hypertension is 
denied.

2. Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


